Gray, C. J.
The complaint described two distinct tenements in which liquors were alleged to be kept; the first, a tenement on Derby Square, numbered six on said square; the second, the rooms over the first, and having an entrance numbered eight on said square. The warrant directed the officer to enter and search “ the tenement ” so described, and thus authorized him to search only one tenement, leaving it to him to determine which of the two he should search, instead of clearly designating in the warrant the place to be searched, as the law required. The warrant was therefore illegal and void. St. 1869, c. 415, § 46. Commonwealth v. Intoxicating Liquors, 109 Mass. 371. Same v. Same, 115 Mass. 145. Exceptions sustained.